           Case 9:20-bk-01320-FMD         Doc 29     Filed 10/29/20    Page 1 of 2




                                    ORDERED.
  Dated: October 28, 2020




                  IN THE UNITED STATES BANKRUPTCY COURT
               MIDDLE DISTRICT OF FLORIDA, FORT MYERS DIVISION
 In Re:

 MARK JACOB DAVILA                                  Case No. 9:20-bk-01320-FMD

                 Debtor.
                                             /

               ORDER GRANTING MOTION TO SELL PROPERTY
            FREE AND CLEAR OF PURPORTED LIENS AND INTERESTS

        THIS CAUSE came before the Court for hearing on October 22, 2020 upon the
Trustee’s Amended Motion to Sell Property of the Estate Free and Clear of Purported Liens and
Interests (Doc. No. 27) to Brian Barnhart and Holly Barnhart, or their permitted assigns or
designees. The Court reviewed the record and the Court being otherwise fully advised, it is

       ORDERED that the Trustee’s Motion to Sell Property of the Estate Free and Clear of
Purported Liens and Interests is granted.

        IT IS FURTHER ORDERED that the Trustee is hereby authorized to sell the
bankruptcy estate’s interest in the following property free and clear of liens, encumbrances and
interests on the terms contained in the Trustee’s motion: 2535 Sutherland Court, Cape Coral,
Florida 33991 – Lot 41, Block 8026, Tract 109, Sandoval Phase 2 Desc. In Inst # 2005167039.
Sale is conditioned upon all property lienholders either being paid in full subject to a proper
payoff, or approval of a short sale contingent on the secured creditor’s approval.

       IT IS FURTHER ORDERED that the following are authorized to be paid at closing,
with net proceeds to the bankruptcy estate:
             Case 9:20-bk-01320-FMD          Doc 29    Filed 10/29/20     Page 2 of 2




       a.        Mr. Cooper – Approximately $196,000.00, but subject to a proper payoff or such
                 other amount as is approved for a short sale with secured creditor’s approval.

       b.        Commission – Debra Monterosso/National Default Realty and any cooperating
                 agent/broker, if any - $13,680.00.

       c.        Other reasonable and customary closing costs to the Trustee, as Seller, which may
                 include the following:

                i.   Settlement/Closing Charges (Approximately)                       $   1,295.00
               ii.   Title Insurance/Search (Approximately)                           $   1,825.00
             iii.    Reasonable and customary closing costs not to exceed             $     250.00
              iv.    Transfer Tax (State and/or County)                               $   1,600.00
               v.    2020 Taxes and/or Prorated taxes                                 $   2,800.00
              vi.    Water/Sewer Lien Payoff                                          $   2,000.00
             vii.    HOA Claim of Lien                                                $   2,380.00
            viii.    Trustee Liability Insurance                                      $     650.00

       IT IS FURTHER ORDERED that the Court waives the 14-day stays set forth in Rules
6004(h) and 6006(d) of the Federal Rules of Bankruptcy Procedure and this Order granting this
motion be immediately enforceable and that the closing under the purchase agreement may occur
immediately.


Trustee Robert E. Tardif Jr. is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of this
order.
